Citation Nr: 0203888	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  01-07 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
anaplastic lymphoma, including as secondary to herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1965 to May 1966.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal of a December 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Waco Texas.  A videoconference hearing 
was held before the undersigned in January 2002. 

Service connection for anaplastic lymphoma was denied by the 
RO in December 1998.  In the rating decision on appeal, the 
issue was adjudicated de novo rather than as an attempt to 
reopen a prior claim on which there was a final decision.  
New and material evidence must be submitted to reopen a prior 
final denial.  In accordance with the United States Court of 
Appeals for Veterans Claims (Court) ruling in Barnett v. 
Brown, 8 Vet. App. 1 (1995), the Board is obligated to 
address the issue of new and material evidence regardless of 
whether the RO based its determination on that issue.  The 
issue has been characterized accordingly.

In a VA Form 21-526 received at the RO in June 2000, the 
veteran claimed entitlement to service connection for chronic 
obstructive pulmonary disease.  That issue has not been 
adjudicated by the RO.  It is referred to the RO for initial 
consideration.  

FINDINGS OF FACT

1.  The veteran did not perfect an appeal of a December 1998 
rating decision which denied service connection for 
anaplastic lymphoma.  

2.  Evidence submitted since the December 1998 rating 
decision does not bear directly and substantially upon the 
matter at hand, and is not so significant that it must be 
considered in order to fully decide the merits of the claim.  



CONCLUSION OF LAW

Evidence received since the December 1998 rating decision 
denying service connection for anaplastic lymphoma is not new 
and material, and the claim for that benefit may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters - VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001)).  VA has 
now published final regulations implementing the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, it applies in this 
case.  However, the Board finds that the applicable mandates 
of the VCAA and implementing regulations are met.

In that respect, it is noteworthy that the RO has now 
considered the claim on the merits, rather than relying, as 
previously, on a well- grounded analysis.  It is also 
noteworthy that the RO has more than adequately complied with 
mandated notice requirements.  The discussions in rating 
decisions, the Statement of the Case (SOC), the Supplemental 
Statement of the Case (SSOC), and in correspondence to the 
veteran have informed him what is needed to substantiate his 
claim and what evidence was of record, and complied with VA's 
notification requirements.  The August 2001 SSOC specifically 
advised the veteran of the VCAA.

The VCAA provides that nothing in the section relating to 
VA's duty to assist claimants shall be construed to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  
Additionally, nothing in the regulations implementing the 
VCAA may be construed as providing for reopening of a claim 
that has been disallowed unless new and material evidence is 
presented or secured.  See 66 Fed. Reg. 45620, 45630-32 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326). 

Finally, the definition of new and material evidence has been 
amended.  However, the amended version applies only in cases 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed prior to that date.  Consequently, the 
previous definition of new and material applies in this case.  
66 Fed. Reg. 45620, 45630 (Aug. 29, 2001)(to be codified at 
38 C.F.R. § 3.156(a)).

Factual Background

In a rating decision in December 1998, the RO denied service 
connection for anaplastic lymphoma.  The veteran filed a 
timely notice of disagreement (NOD) with that decision.  In 
April 1999, the RO issued a SOC, and advised the veteran that 
to perfect his appeal he had to submit a substantive appeal.  
He did not do so, and the December 1999 rating decision 
became final.  38 C.F.R. §§ 20.201, 20.202.  In May 2000, the 
veteran sought to reopen the claim.  In a rating decision in 
August 2000, the denied the claim.  The veteran submitted 
additional evidence.  A rating decision in December 2000 
confirmed and continued the denial.  The veteran filed a NOD 
with that decision in January 2001.  The August 2000 rating 
decision had not become final, and the last final rating on 
the claim of service connection for anaplastic lymphoma is 
the December 1998 rating.  

Service personnel records reflect that the veteran's active 
service did not include any in the Asian/Pacific region.  He 
did not serve in Vietnam.  

Evidence of record in December 1998 included the veteran's 
service medical records, which contained no mention of 
complaints, findings, treatment associated with anaplastic 
lymphoma.  No pertinent defects were noted in the report of 
his separation examination in April 1966.  

VA hospitalization records dated in October 1998 reveal that 
anaplastic lymphoma was diagnosed that month.  T-cell 
lymphoma on the right side of the nose in 1992 was noted as 
part of the veteran's medical history.  It was noted that his 
mother died in her sixties due to lymphoma.  

The December 1998 rating decision denied service connection 
for anaplastic lymphoma, finding that it was not present in 
service, and was not caused or aggravated by service.  The RO 
determined that the veteran did not serve in Vietnam and that 
there was no evidence that he was exposed to herbicides in 
service. 

Evidence received since the December 1998 rating decision 
includes private clinical records dated from December 1990 to 
April 1991 which reveal diagnosis of, and treatment for, 
large cell lymphoma of the nose.  

At an April 1999 RO hearing, the veteran testified that he 
thought he was exposed to Agent Orange in 1965 or 1966 when 
the ship on which he was serving was involved in recovery of 
bombs from two planes which had crashed off the coast of 
Spain.  He opined that the two planes had previously sprayed 
Agent Orange over Vietnam and their fuselages became 
contaminated.  He indicated that he did not know for sure if 
the planes had been contaminated with Agent Orange.  He also 
alleged that his lymphoma may have been caused by exposure to 
"Red Lead" paint in the Navy.  He reported that lymphoma was 
first diagnosed in 1991.  

On August 1999 VA examination, anaplastic large-cell 
lymphoma, Stage III, with multiple cutaneous manifestations, 
post chemotherapy x6 was diagnosed. 

VA clinical records dated from September 1998 to July 2000 
reveal that the veteran was being treated for anaplastic 
lymphoma.  The most recent records indicate that the lymphoma 
was in remission.  

In October 2000, a VA physician noted that the veteran had 
been treated for Non-Hodgkin's Lymphoma, of the type referred 
to a anaplastic large cell lymphoma.  The physician wrote 
that the veteran was entitled to benefits which are available 
for patients with that disease.  

In June 2001, the veteran wrote a letter to a United States 
Senator indicating that he served on a ship which retrieved 
aircraft while carrying 55 gallon drums filled with Agent 
Orange.  

A treatise titled "Agent Orange Symptoms and Effects" was 
submitted in July 2001.  The veteran was not mentioned 
therein.  

At a videoconference hearing before the undersigned in 
January 2002, the veteran testified that whiled assigned to 
the USS Fort Snelling, he performed maintenance functions 
such as painting, swabbing the decks and cleaning up spills.  
He opined that it was while performing these duties that he 
came into contact with Agent Orange.  None of the veteran's 
physicians had ever provided an opinion as to the etiology of 
his lymphoma.  He denied a family history of lymphoma.  He 
testified that one time he cleaned up a substance which 
floated on water and which looked like transmission fluid but 
smelled like kerosene or an oily-type base.  He also reported 
that the substance smelled like DDT or a bug killer.  

Additional service personnel records received reflect that 
the veteran's duties aboard the USS Fort Snelling consisted 
of routine deck maintenance.  He served on the ship from July 
1965 to May 1966.  



Analysis

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a).  Non-Hodgkin's Lymphoma is a 
presumptive disease under 38 C.F.R. § 3.309(e).  38 U.S.C.A. 
§ 1116.

If a malignant tumor becomes manifested to a degree of 10 
percent or more within a year following the veteran's 
discharge from active duty, it may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309. 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107.

It was previously established, and is not in dispute, that 
the veteran has anaplastic (Non-Hodgkins) lymphoma.  What was 
missing at the time of the previous denial of service 
connection for anaplastic lymphoma was evidence of a nexus 
between that disease and the veteran's service.  Service 
connection for the disease was denied on the basis that it 
was not shown to have been incurred in service, and that the 
veteran was not entitled to the presumptive provisions 
afforded for that disease to veterans who were exposed to 
herbicides (Agent Orange) in Vietnam.  For evidence to bear 
substantially and directly on the specific matter under 
consideration, it would have to pertain to the matter of a 
relationship between the veteran's anaplastic lymphoma and 
his service.

Evidence added to the record subsequent to the December 1998 
RO decision consists of private clinical records dated from 
December 1990 to April 1991, VA clinical and hospitalization 
records dated from September 1998 to July 2000, a report of 
an August 1999 VA examination, an October 2000 letter from a 
VA physician, a June 2001 letter written by the veteran, a 
treatise on Agent Orange, additional service personnel 
records and the veteran's testimony at April 1999 RO and 
January 2002 video conference hearings.  None of this 
additional evidence is competent evidence regarding a 
relationship between the veteran's service and his anaplastic 
lymphoma.  

The additional service personnel records received do not show 
that the veteran served in Vietnam (or, as he served in the 
Navy, in off-shore waters of Vietnam) so as to permit 
application of presumptive provisions of 38 U.S.C.A. § 1116.  
Medical records submitted since December 1998 to not show 
that anaplastic lymphoma was manifested in service, nor do 
they show that it was manifested in the first postservice 
year (to permit application of presumptive provisions for 
chronic disorders under 38 U.S.C.A. § 1112).  They do not 
include a medical opinion that relates the anaplastic 
lymphoma to service.  The treatise submitted by the veteran 
is new but is not material.  The veteran is not mentioned at 
all.  This evidence does not link the veteran's anaplastic 
lymphoma to active duty in any way.  

The veteran's written assertions and testimony to the effect 
that he may have been exposed to Agent Orange adhering to the 
surface of an airplane the vessel he was serving on recovered 
from the sea are not competent evidence; they are based on 
conjecture unsupported by any official records.  The same 
holds for his speculation that 55 gallon drums on the deck of 
his ship held Agent Orange.  His argument that the anaplastic 
lymphoma resulted from his exposure to lead based paint 
aboard the vessel on which he served likewise is not 
competent evidence.  As a layperson, he lacks the requisite 
expertise to link a medical condition to specified cause.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, none of the evidence submitted subsequent to the 
December 1998 RO decision bears directly and substantially 
upon the specific matter under consideration.  The additional 
evidence submitted is  not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, it is not new and material, and the claim may 
not be reopened.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for anaplastic lymphoma is denied.  



		
	George R. Senyk 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

